internal_revenue_service number release date index number -------------------------------- ------------------------ --------------------------- ----------------------------- --------------------------- - in re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- --------------------------------------------------- telephone number --------------------- refer reply to cc intl b02 plr-135892-05 date date ty ------- ty ------- ----------------------- ----------- --------- legend withholding_agent --------------------------- x y dear -------------- authorized representative concerning the appropriate method of withholding depositing and reporting under chapter_3_of_the_internal_revenue_code with respect to payments to foreign_account holders who sell shares of us corporations issuers pursuant to tender offers by issuers withholding_agent is a registered broker-dealer withholding_agent engages in securities transactions of all types including payments pursuant to tender offers both for its own account and on behalf of clients both domestic and foreign withholding_agent has approximately x customer accounts of which y are in the name of a foreign_account holder this is in reply to a request for a ruling dated date submitted by your in a typical self tender offer an issuer files its offer with the securities and withholding agent’s customers own the stock of numerous domestic publicly plr-135892-05 traded corporations through their accounts with withholding_agent from time to time such corporations may offer to buy back their stock through tender offers a corporation that makes a tender offer for its own stock is said to make a self tender offer exchange commission and makes a public announcement of its intention to redeem its stock the issuer typically specifies the number of shares or dollar value of stock it is willing to buy and the price it is willing to pay for the shares although sometimes the issuer allows shareholders to state the prices at which they are willing to sell - commonly referred to as a dutch auction the issuer sometimes retains the option to purchase more shares than initially stated and can amend its offer at will at times such tender offers may be contingent for instance the issuer may require that a certain minimum aggregate number of shares be tendered before it purchases any shares the self tender offer is held open for a period of time typically days during which shareholders can tender ie offer to sell their shares if a shareholder holds its shares in the issuer through a broker such as withholding_agent the shareholder’s instructions regarding how much of its stock it wishes to sell are communicated to the issuer through the broker after the expiration of the offer the issuer determines the number of shares that its shareholders have offered to sell and whether any contingencies in the issuer’s offer have been satisfied if more shares are offered by shareholders in the aggregate than the issuer is willing to buy the number of shares actually purchased from each shareholder is generally a pro_rata amount of the shares each shareholder tendered once the issuer determines the proration factor it purchases the shares and the shareholders receive payment those who own shares through a brokerage account receive the payment through that account and untendered shares due to proration are returned at that point the issuer announces the actual number of shares purchased prior to the issuer’s announcement at the conclusion of the tender offer process no shareholder can know whether its proportionate interest in the issuer has been reduced for instance an issuer may offer to buy back of its outstanding_stock and a shareholder s may tender of the stock in the issuer that s owns if all shareholders of the issuer offer in the aggregate to sell of the issuer’s shares back to the issuer the issuer typically will purchase only half of the aggregate shares offered because shareholders in the aggregate experience the exact same percentage reduction in their shareholdings as s s’s proportionate interest in the issuer would be unchanged and therefore the redemption would be treated as a dividend with respect to s in contrast if only a select group of shareholders decides to tender their shares which is typical in these events this may result in a disproportionate reduction in the shareholder’s interest and may result in sale_or_exchange treatment for the shareholder plr-135892-05 withholding_agent would institute the following procedure described in the following paragraph sec_1 through proposed escrow procedure for foreign_account holders who receive payments pursuant to self tender offers at the time it receives a tender payment from an issuer with respect to stock sold by a foreign_account holder withholding_agent will set_aside in an escrow account or the portfolio dividend rate specified by the appropriate tax_treaty for a qualifying foreign_account holder of the amount and will credit the foreign_account holder’s account with the balance of the tender payment the amount set_aside will include or the appropriate portfolio dividend rate provided under a treaty of the amount_paid to qualified intermediaries whether or not they have assumed primary withholding responsibility and to any withholding partnerships or withholding trusts wp wt at the same time withholding_agent will provide the following information and instructions in writing to the foreign_account holder i the total number of issuer’s shares outstanding before and after the tender ii an explanation of the conditions under which the tender payment will be treated as a dividend or a payment in exchange for stock for federal_income_tax purposes including an explanation of the constructive_ownership rules under sec_318 iii a request that the beneficial_owner s of the account provide a certification tender certification under penalties of perjury within days of the tender payment stating whether the tender payment should be treated as either a dividend or a payment in exchange for stock under the code see paragraph regarding withholding agent’s due diligence requirements the content of the tender certification must include the following information i the beneficial owner’s name and account number ii the issuer’s name iii the total shares of the issuer outstanding immediately before and immediately after the tender iv a certification from the beneficial_owner that either a the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s proportionate interest has been reduced b the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s interest in the issuer is completely terminated or c the tender payment should be treated as a dividend v with respect to the certifications in iv a and b the number of shares actually and constructively owned by the beneficial_owner before and after the tender and the beneficial owner’s percentage ownership before and after the tender vii a penalties of perjury statement viii the signature and capacity of the beneficial_owner and date of signature i if within the 60-day period withholding_agent receives from the foreign_account holder a tender certification stating that the tender payment should be treated as a payment in exchange for stock and if withholding_agent does not know or have reason to know that the information in the tender certification is unreliable or incorrect withholding_agent will credit the account with the amount set_aside with respect to the beneficial_owner who provides the certification the entire amount_paid including the plr-135892-05 amount initially set_aside will be reported on form 1042-s as capital_gains income code that is exempt under an internal_revenue_code section income other than portfolio_interest exemption code ii if withholding_agent knows or has reason to know that the information in the tender certification is unreliable or incorrect the withholding_agent must treat the payment to the account_holder as a payment for which no tender certification has been received and must follow the withholding and reporting procedures in paragraph for this purpose withholding_agent will independently calculate whether the redemption of the account holder’s shares should be treated as a sale_or_exchange or as a dividend based on the number of shares the foreign_account holder owned actually and constructively before and after the transaction and the total number of outstanding shares of issuer before and after the tender offer if withholding agent’s determination is not consistent with the tender certification provided by the foreign_account holder in the tender certification the withholding_agent will be deemed to know or have reason to know that the information in the tender certification is unreliable or incorrect if within the 60-day period withholding_agent receives a tender certification stating that the tender payment should be treated as a dividend withholding_agent will treat the amount set_aside as tax withheld as of the time it receives the tender certification and will deposit that amount pursuant to the applicable regulations the entire amount_paid including the tax withheld will be reported on form 1042-s as dividends_paid by u s_corporations - general income code the tax_rate will be reported a sec_30 or the applicable treaty rate if withholding_agent does not receive a tender certification or is treated under paragraph ii as not receiving a tender certification within the 60-day period withholding_agent will treat the amount set_aside as tax withheld as of the 61st day and will deposit that amount pursuant to the applicable regulations the entire amount_paid including the tax withheld will be reported on form 1042-s as dividends_paid by u s_corporations - general income code the tax_rate will be reported a sec_30 or the applicable treaty rate if after the 60-day period has expired withholding_agent receives a tender certification from a foreign_account holder that the tender payment should be treated as a payment in exchange for stock and the conditions stated in sec_1 a are satisfied withholding_agent may apply the refund or offset procedures of that paragraph to compensate its account_holder for withheld tax that withholding_agent deposited at the end of the 60-day period provided that withholding_agent does not know or have reason to know including on the basis of its own calculations as described in paragraph ii that the tender certification is unreliable or incorrect plr-135892-05 if after the 60-day period has expired withholding_agent determines that the tender payment was incorrectly treated as a distribution in exchange for stock the procedures set forth regarding underwithholding in sec_1_1461-2 are applicable the foregoing procedure shall apply only to beneficial owners who are properly documented under the rules of sec_1_1441-1 et seq withholding_agent will withhold pincite with respect to any beneficial_owner that is presumed to be a foreign_person but that is not properly documented withholding_agent will report the entire amount_paid including the tax withheld on form 1042-s as dividends_paid by u s_corporations - general income code if the amount the withholding_agent credits to the account of the foreign_account holder from the escrow account includes an amount in excess of the tender payment such as interest accrued on the escrowed funds the withholding_agent shall report and withhold on such excess_amount in accordance with the rules under chapter_3_of_the_internal_revenue_code as noted in paragraph only withholding_agent will establish an escrow account and the amounts set_aside in the escrow account will include or the appropriate treaty rate applicable to dividends on payments made to direct account holders that are qualified intermediaries including qis that have assumed primary withholding responsibility and wps wts thus even though qis that have assumed primary withholding responsibility under and wps wts generally receive payments without any withholding by withholding_agent this will not be the case with respect to amounts paid pursuant to the tender offer rather based on the procedure below qis and wps wts will provide withholding_agent with a withholding_statement as required in section dollar_figure of the qi rev_proc and corresponding provisions of the wp wt rev_proc that details the appropriate rate of withholding and information reporting for amounts paid to the qi or wp wt for purposes of simplicity the procedure described below refers only to qis but would be equally applicable to wp wts i withholding_agent will provide the following information and instructions in writing to the qi and the qi will provide the same information and instructions to its account holders i the total number of issuer’s shares outstanding before and after the tender ii an explanation of the conditions under which the tender payment will be treated as a dividend or a payment in exchange for stock for federal_income_tax purposes including an explanation of the constructive_ownership rules under sec_318 iii a request that the beneficial_owner s of the account provide the withholding agent’s tender certification under penalties of perjury within days of the tender if there is a chain of qi’s the procedure will be repeated at each level plr-135892-05 payment stating whether the tender payment should be treated as either a dividend or a payment in exchange for stock under the code ii the content of the tender certification must include the following information i the beneficial owner’s name and account number ii the issuer’s name iii the total shares of the issuer outstanding immediately before and immediately after the tender iv a certification from the beneficial_owner that either a the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s proportionate interest has been reduced b the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s interest in the issuer is completely terminated or c the tender payment should be treated as a dividend v with respect to the certifications in iv a and b the number of shares actually and constructively owned by the beneficial_owner before and after the tender and the beneficial owner’s percentage ownership before and after the tender vi a penalties of perjury statement vii the signature and capacity of the beneficial_owner and date of signature iii a if within the 60-day period qi receives from the its account_holder a tender certification stating that the tender payment should be treated as a payment in exchange for stock and if qi does not know or have reason to know that the information in the tender certification is unreliable or incorrect qi will reflect such treatment in its withholding_statement provided to withholding_agent and based upon the withholding_statement withholding_agent may release payment from its escrow and qi will credit the account with the amount set_aside by the withholding_agent with respect to the beneficial_owner who provides the certification the entire amount_paid including the amount initially set_aside will be reported on the qi’s pooled basis form 1042-s as capital_gains income code that is exempt under an internal_revenue_code section income other than portfolio_interest exemption code b if qi knows or has reason to know that the information in the tender certification is unreliable or incorrect the qi must treat the payment to the account_holder as a payment for which no tender certification has been received and must follow the withholding and reporting procedures in paragraph v below for this purpose qi will make an independent calculation of whether the redemption of the account holder’s shares should be treated as a sale_or_exchange or as a dividend based on the number of shares the foreign_account holder owned actually and constructively before and after the transaction and the total number of outstanding shares of the issuer before and after the tender offer if qi’s determination is not consistent with the tender certification provided by the account_holder in the tender certification the qi will be deemed to know or have reason to know that the information in the tender certification is unreliable or incorrect qi’s compliance will be verified as part of the qi audit process iv if within the 60-day period qi receives a tender certification stating that the tender payment should be treated as a dividend the qi will reflect such treatment in its plr-135892-05 withholding_statement and will treat the payment as a dividend for purposes of its reporting and withholding responsibilities under the qi_agreement the entire amount_paid including the tax withheld will be reported on its pooled basis form 1042-s as dividends_paid by u s_corporations - general income code the tax_rate will be reported a sec_30 or the applicable treaty rate v if the qi does not receive a tender certification or is treated under paragraph iii b as not receiving a tender certification within the 60-day period the qi will reflect such treatment in its withholding_statement provided to withholding_agent and will treat the payment as a dividend for purposes of its reporting and withholding responsibilities under the qi_agreement the entire amount_paid including the tax withheld will be reported on its pooled basis form 1042-s as dividends_paid by u s_corporations - general income code the tax_rate will be reported a sec_30 or the applicable treaty rate vi if after the 60-day period has expired the qi receives a tender certification from a foreign_account holder that the tender payment should be treated as a payment in exchange for stock and the conditions stated in section of the qi_agreement are satisfied qi may apply the refund or offset procedures of that paragraph provided that qi does not know or have reason to know including on the basis of its own calculations as described in paragraph iii b that the tender certification is unreliable or incorrect vii if after the 60-day period has expired the qi determines that the tender payment was incorrectly treated as a distribution in exchange for stock the procedures set forth regarding underwithholding in section of the qi_agreement relating to adjustments for over- and under- withholding are applicable viii the foregoing procedure shall apply only to qi account holders that are beneficial owners who are properly documented under the rules of sec_1_1441-1 et seq the qi will treat beneficial owners who are undocumented as undocumented owners subject_to percent withholding in its withholding_statement qi will report the entire amount_paid including the tax withheld on its pooled basis form 1042-s as dividends_paid by u s_corporations - general income code if withholding_agent has an account_holder that is an intermediary that is not a qi nqi or a flow-through that is not a wp or wt withholding_agent must apply the rules of subparagraphs i through iii below i withholding_agent will provide the following information and instructions in writing to the nqi and the nqi will provide the same information and instructions to its account holders including account holders that are intermediaries or flow-throughs i the total number of issuer’s shares outstanding before and after the tender ii an explanation of the conditions under which the tender payment will be treated as a dividend or a payment in exchange for stock for federal_income_tax purposes including plr-135892-05 an explanation of the constructive_ownership rules under sec_318 iii a request that the beneficial_owner s of the account provide the withholding agent’s tender certification under penalties of perjury within days of the tender payment stating whether the tender payment should be treated as either a dividend or a payment in exchange for stock under the code ii the content of the tender certification must include the following information i the beneficial owner’s name and account number ii the issuer’s name iii the total shares of the issuer outstanding immediately before and immediately after the tender iv a certification from the beneficial_owner that either a the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s proportionate interest has been reduced b the tender payment should be treated as a payment in exchange for the shares because the beneficial owner’s interest in the issuer is completely terminated or c the tender payment should be treated as a dividend v with respect to the certifications in iv a and b the number of shares actually and constructively owned by the beneficial_owner before and after the tender and the beneficial owner’s percentage ownership before and after the tender vi a penalties of perjury statement vii the signature and capacity of the beneficial_owner and date of signature iii the nqi must provide the tender certification to withholding_agent together with the otherwise required_documentation and a withholding_statement made in accordance with the tender certification withholding_agent may treat the tender payment as a dividend or a payment in exchange for stock based on the information and documentation provided to it under paragraph withholding_agent will withhold and report on a specific payee basis in accordance with this information the due diligence procedures of paragraph ii will apply to nqi or flow-through account holders withholding_agent must treat beneficial owners that hold through stock in issuer through qis wp wts nqis and flow-throughs that are u s nonexempt recipients in accordance with the tender certifications obtained from those u s nonexempt recipients and must instruct foreign intermediaries and foreign flow-through entities to do the same therefore if a tender payment to a u s nonexempt recipient is treated as a dividend the tender payment must be reported on form 1099-div and if such tender payment is treated as a payment in exchange for stock it must be reported on form 1099-b withholding_agent has requested a ruling that if it follows the proposed escrow procedure and uses the tender certification outlined above withholding_agent will satisfy its tax withholding reporting and deposit obligations under chapter_3_of_the_internal_revenue_code with respect to any payment made to a foreign_account holder pursuant to a self tender offer plr-135892-05 sec_317 provides that stock shall be treated as redeemed by a corporation if the corporation acquires its own stock from a shareholder in exchange for property including money as provided by sec_317 sec_302 provides that a redemption is treated as either a distribution in part or full payment in exchange for the stock under sec_302 or a distribution_of_property to which sec_301 applies under sec_302 except as otherwise provided under subchapter_c a redemption is treated as an exchange under the following circumstances the distribution is not essentially_equivalent_to_a_dividend sec_302 the distribution is substantially disproportionate with respect to the shareholder meaning that in addition to other requirements after the distribution the percentage of voting_stock owned by a shareholder and attributed by sec_318 to that shareholder after the redemption is less than of that percentage before the redemption sec_302 the redemption is in complete redemption of all of the stock of the corporation owned by the shareholder sec_302 a noncorporate shareholder receives a distribution in redemption of its stock in partial_liquidation of the distributing_corporation sec_302 sec_302 provides that failure to qualify under sec_302 - shall not be taken into account in determining whether the distribution is not essentially_equivalent_to_a_dividend under sec_302 the constructive_ownership rules of sec_318 generally apply to determine ownership of stock for sec_302 purposes but see sec_302 discussed below sec_302 provides that if none of the four circumstances described in sec_302 - apply the redemption is treated as a distribution to which sec_301 applies if sec_301 applies to a distribution it is treated as a dividend to the extent of earnings_and_profits of the distributing_corporation as provided in sec_316 then as a return_of_capital to the extent of the shareholder’s adjusted_basis sec_301 if the amount of a distribution exceeds both the corporation’s earnings_and_profits and the shareholder’s adjusted_basis the excess is treated as a gain from the sale_or_exchange of property sec_301 plr-135892-05 sec_1_302-2 provides all distributions in pro_rata redemptions of a part of the stock of a corporation generally will be treated as distributions under sec_301 if the corporation has only one class of stock outstanding under sec_1_302-2 whether a distribution is not essentially_equivalent_to_a_dividend depends upon the facts and circumstances of each case in 397_us_301 reh’g denied 397_us_1971 the supreme court ruled that a redemption is essentially_equivalent_to_a_dividend unless the shareholder experiences a meaningful reduction in proportionate interest in the issuer davis also holds that the attribution_rules under sec_318 apply to determine whether there has been such a meaningful reduction in revrul_75_502 1975_2_cb_111 the irs listed the following factors to consider in determining whether there has been a meaningful reduction in a shareholder’s ownership_interest the shareholder’s ability to control the corporation retained rights to share in the corporation’s current earnings and accumulated surplus and retained rights to share in the net assets upon liquidation of the corporation in most instances a shareholder in a publicly traded corporation is unlikely to control the corporation even through attribution likewise any reduction in the interest of such a shareholder is likely to be meaningful in revrul_76_385 1976_2_cb_92 the irs ruled that a shareholder who owned actually and constructively of a publicly traded corporation’s stock before a redemption and entirely constructively after the redemption had experienced a meaningful reduction in proportionate interest in the corporation under the davis test the shareholder’s interest in the corporation after the redemption was of the shareholder’s interest before the redemption taking constructive_ownership into account in revrul_82_389 1981_2_cb_82 the irs ruled that a shareholder who owned of the common_stock of a widely held publicly traded company before a redemption and of that stock after the redemption did not satisfy the meaningful reduction standard of davis and that the redemption did not qualify for exchange treatment the family constructive_ownership rules of sec_318 generally apply to determinations under sec_302 but not when determining if a shareholder has completely terminated its interest in the corporation under sec_302 and certain other conditions are met sec_302 to avoid the family constructive_ownership rules the shareholder must have no interest in the corporation other than as a creditor immediately after the distribution must not acquire any such interest other than by bequest or inheritance within years of the distribution and must agree to notify the secretary if it acquires such an interest and to retain certain records sec_302 sec_1_302-4 other conditions also apply to avoid the family constructive_ownership rules in the case of distributions to entities sec_302 plr-135892-05 sec_1441 and sec_1442 require a tax to be withheld on certain payments to foreign persons unless an income_tax treaty or code exemption applies among the types of payments on which the statute requires withholding are dividends sec_1_1441-1 generally requires a withholding_agent to withhold a tax from amounts paid to foreign persons that are subject_to_withholding sec_1_1441-2 provides the term amounts subject_to_withholding means amounts from sources within the united_states that constitute either fixed or determinable annual or periodical income described in paragraph b of this section or other_amounts subject_to_withholding described in paragraph c of this section sec_1_1441-2 provides that fixed or determinable annual or periodical income fdap includes all income described in sec_61 unless the item_of_income is described in sec_1_1441-2 sec_61 defines gross_income to include all income from whatever source derived including gains derived from dealings in property and dividends however gains derived from the sale of property are described in treas reg b i and thus are not fdap a return of a shareholder’s capital is not gross_income under sec_61 and thus also is not fdap sec_1_1441-3 requires a corporation that makes a distribution with respect to its stock as well as any intermediary such as a broker making a payment of such a distribution to withhold on the entire amount of the distribution unless it elects otherwise under sec_1_1441-3 if the payment is made to a foreign_person sec_1_1441-3 provides that a distributing_corporation or intermediary may elect to not withhold on a distribution to the extent it represents a distribution in part or full payment in exchange for stock sec_1_1441-3 provides that a corporation or intermediary makes the foregoing election by actually reducing the amount of withholding at the time that the payment is made sec_1_1441-3 provides that if the determination of the amount of income subject_to tax depends upon facts not known at the time of payment a withholding_agent must withhold of the amount that may ultimately be determined to be subject_to tax that paragraph also provides that in the alternative the withholding_agent may make a reasonable estimate of the amount of income that will be subject_to tax and set_aside a corresponding portion of the amount due under the transaction and hold such portion in escrow until the amount from u s sources or the taxable_amount can be determined at which point withholding becomes due under sec_1_1441-1 sec_1_1441-1 provides rules governing the obligations of qualified intermediaries qis nonqualified intermediaries and us withholding agents relating to withholding certificates withholding statements and documentation treas reg plr-135892-05 sec_1_1441-5 provides similar rules governing the obligations of withholding foreign_partnerships and trusts and nonwithholding foreign_partnerships and trusts sec_1_1461-1 requires every withholding_agent who withholds tax pursuant to irc to deposit the tax withheld with an authorized financial_institution as provided in sec_1_6302-2 sec_1_1461-1 requires withholding agents to file an annual income_tax return reporting the amount of income paid and tax withheld sec_1_1461-1 requires withholding agents to file information returns and provide statements to payees with respect to amounts subject_to reporting under the regulations sec_1_1461-1 requires that withholding agents report a description of each category of income paid based on the income codes provided on the form eg interest dividends royalties etc and the aggregate amount in each category expressed in u s dollars sec_1_1461-1 requires that withholding agents report the rate of withholding applied or the basis for exempting the payment from withholding based on exemption codes provided on the form in this case the proposed escrow procedure satisfies the withholding reporting and deposit requirements of the regulations under sec_1441 and thetender certificate captures the information required to make a determination under sec_302 accordingly the proposed escrow procedure is an adequate escrow procedure under sec_1_1441-3 based on the information submitted and the representations made if withholding_agent follows the proposed escrow procedure and uses the tender certification outlined above withholding_agent will satisfy its tax withholding reporting and deposit obligations under chapter_3_of_the_internal_revenue_code with respect to any payment made to a foreign_account holder pursuant to a self tender offer this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provisions of the code or regulations for example no opinion is expressed regarding whether any particular foreign_account holder is entitled to dividend or exchange treatment with respect to any tender offer a copy of this letter_ruling should be attached to taxpayer’s form_1042 for the appropriate year plr-135892-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely valerie mark lippe senior technical reviewer branch associate chief_counsel international cc
